           Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 1 of 28



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

KELLY KLEIN,                                          :
                                                      :
               Plaintiff,                             :
                                                      :
v.                                                    :       Case No. _____________
                                                      :
SINCLAIR BROADCAST GROUP, INC.                        :       DEMAND FOR JURY TRIAL
and RING OF HONOR WRESTLING                           :
ENTERTAINMENT, LLC,                                   :
                                                      :
               Defendants.                            :

                                           COMPLAINT

       COMES NOW Plaintiff Kelly Klein, by and through her attorneys, Julian A. Haffner and

the law firm of YK Law, LLP, and Stephen P. New and the law firm of New, Taylor & Associates,

and files this Complaint against Defendant SINCLAIR BROADCAST GROUP, INC. and

Defendant RING OF HONOR WRESTLING ENTERTAINMENT, LLC for Declaratory

Judgment Finding Arbitration Agreement Void or Voidable; Declaratory Judgment Establishing

that Plaintiff is an Employee of Defendants; Declaratory Judgment Establishing that the Provisions

of the Agreement and Amendment Relating to Klein’s Classification as an Independent Contractor

are Void as against Public Policy; Declaratory Judgment and Claim for Damages Establishing that

Defendants are Jointly And Severally Liable; Declaratory Judgment and Claim for Damages

Establishing Royalties Due; Breach of Implied Contract (In the Alternative); Failure to Provide a

Safe Place of Employment; Violation of State and Federal Equal Pay Acts; Sexual Harassment (In

the Alternative); and, Abusive Discharge (In the Alternative), and in support thereof Plaintiff Kelly

Klein based upon actual knowledge with respect to her own acts and upon knowledge, information

and belief with respect to all other matters, alleges as follows:

                                      Jurisdiction and Venue
              Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 2 of 28



         1.      Plaintiff Kelly Klein (“Klein”) is an individual who is a resident of the State of

Ohio and who, at all times relevant herein, resided in the State of Ohio.

         2.      Defendant Sinclair Broadcast Group, Inc. (“Sinclair”) is a corporation formed

under the laws of the State of Maryland with its principal place of business located at 10706 Beaver

Dam Road, Cockeysville, Maryland 21030 in Baltimore County, Maryland.

         3.      Defendant Ring of Honor Wrestling Entertainment, LLC (“ROH”) is a limited

liability company formed under the laws of the State of Maryland with its principal place of

business located at 10706 Beaver Dam Road, Suite 201, Cockeysville, Maryland 21030 in

Baltimore County, Maryland.

         4.      ROH is a subsidiary of Sinclair. Sinclair, as parent company, is so closely related

and integrated to ROH, the subsidiary, as to constitute a single integrated enterprise, and thus, they

are jointly and severally liable for their wrongful acts.

         5.      Jurisdiction is predicated upon 28 U.S.C. § 1332.

         6.      Defendants are each subject to this Court’s personal jurisdiction because they were

formed under the laws of the State of Maryland, have their principle places of business in Maryland,

and engaged in acts in Maryland that gave rise to the claims in this action.

         7.      The amount in controversy is in excess of $75,000.00, exclusive of interest and

costs.

         8.      Jurisdiction is also predicated upon 28 U.S.C. § 1331 as Plaintiff claims damages

for violation of the Equal Pay Act, 29 U.S.C. § 206(d).

         9.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) and (2).



                                             The Parties



                                                  2
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 3 of 28



       10.     Klein is a professional wrestler who made her debut in 2006. In 2015, Klein made

her debut for ROH as part of the company’s “Women of Honor” (“WOH”). WOH is the

nomenclature used by ROH to describe ROH’s female wrestlers.

       11.     Klein was ROH’s top female wrestler, as evidenced by the Company anointing

her the WOH World Champion a record three times and by the Company asking her to make live

and recorded news appearances (print, audio, and visual) to promote and represent Defendants’

brands. ROH’s website provides the following information about Klein:

               Known as ‘The Gatekeeper’ and ‘Pretty Badass,’ Klein has been dominant
               since her WOH debut in 2015. With an impressive combination of
               physicality, mat wrestling and submission mastery, Klein has never (at the
               time of the article) been pinned or forced to submit in WOH. Her aptly
               named ‘End of the Match’ guillotine choke is the most feared maneuver in
               women’s wrestling. In 2017, Klein added Deonna Purrazzo, Jenny Rose,
               Brandi Rhodes and Stella Grey, among others, to her list of victims, and in
               Japan, she and Bea Priestley won the Goddess of Stardom Tag League
               tournament.
       (See, https://www.rohwrestling.com/news/roh-5-count-top-5-women-honor-competitors).

       12.     Sinclair is a publicly traded American telecommunications conglomerate and is the

second-largest television station operation in the United States, owning or operating a total of 193

stations across the country in 100 markets covering 40% of American households and is the largest

owner of stations affiliated with Fox, ABC and the CW. Sinclair also owns four digital multicast

networks, sports-oriented cable networks, a streaming service and four radio stations. (See,

https://en.wikipedia.org/wiki/Sinclair_Broadcast_Group) Sinclair has “invested significant time

and energy in expanding the scope and reach of Ring of Honor to a global audience” (See,

https://www.wrestlinginc.com/news/2018/11/roh-coo-joe-koff-comments-on-sinclair-ceo-

calling-ring-of-647650/) and ROH was able to sell out Madison Square Garden one year in

advance in merely 11 minutes.




                                                 3
             Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 4 of 28



        13.     ROH is a professional wrestling company which produces weekly one-hour

wrestling programs broadcast on Sinclair Broadcast Stations, as well as syndicated on select TV

stations and regional cable systems. ROH weekly shows are also made available world-wide

at rohwrestling.com and on the ROH apps. In addition, ROH performs many live events each year

in various cities. (See, http://sbgi.net/ring-of-honor/.)

        14.     Greg Gilliand (“Gilliand”) is the General Manager of ROH.

        15.     Hunter Johnston (“Johnston”) is a booker, creative director, senior producer and/or

head trainer at the Baltimore dojo training program for ROH.

        16.     Joe Koff (“Koff”) is the Chief Operating Officer and Vice-President of Training

and Development for ROH. Koff has been with Sinclair since 2003 and he became the Chief

Operating Officer of ROH in 2011. Since 2010, he has headed Sinclair University, the Company's

in-house sales training program he created. Prior to that and from 2006, he was a Group Manager

overseeing multiple Sinclair television markets. From 2003 through 2006, Mr. Koff headed

Sinclair's    in-house   direct    mail    initiative.      (See,   https://www.prnewswire.com/news-

releases/sinclair-names-joseph-koff-vice-president-of-training-and-development-

230995651.html.)

        17.     Jamar Shipman (“Shipman”) is a professional wrestler with ROH who is known in

the ring as “Jay Lethal.” Shipman signed with ROH in 2011, is one of the most popular wrestlers

in the country, and is referred to as “the franchise of Ring of Honor.” (See,

https://www.tampabay.com/arts-entertainment/jay-lethal-set-to-become-first-non-wwe-wrestler-

in-nearly-60-years-to-headline-a-show-at-msg-20190329/.) Shipman is a two-time ROH World

Champion and holds the record for the longest championship reign in the company’s history.

Shipman has also wrestled for other wrestling promotions with national and international



                                                   4
             Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 5 of 28



television clearances and has appeared in movies (e.g. The Wrestler starring Mickey Rourke),

television       shoes   (e.g.    celebrity   Family   Feud),    and    video     games.   (See,

https://en.wikipedia.org/wiki/Jay_Lethal#Other_media.)

                                         Factual Allegations

                                 AGREEMENT AND AMENDMENT

       18.        On or about December 20, 2017, Klein and ROH executed a document titled

“Independent Contractor Agreement” (hereinafter “Agreement”). The Agreement had an effective

date of January 1, 2018 and a termination date of December 31, 2018. A true and accurate copy of

that Agreement is attached hereto and incorporated herein as Plaintiff’s Exhibit A.

       19.        Klein and ROH executed a document titled “Amendment 2019” with an effective

date of January 1, 2019 (“Amendment”). The Amendment extended the terms of the Agreement

to December 31, 2019 after which the Agreement became a month to month agreement. A true

and accurate copy of the Amendment is attached hereto and incorporated herein as Plaintiff’s

Exhibit B.

       20.        The Amendment altered the terms of compensation and permitted Klein one

opportunity to terminate the Agreement on June 30, 2019, but otherwise incorporated and extended

the initial terms of the Agreement.

       21.        The Agreement and Amendment provided that ROH could terminate the contract

at any time with thirty (30) days written notice. No provision was made for termination by Klein

with the exception of the one-time opportunity on June 30, 2019. (See, Ex. A at ¶ 1 and ¶ 8 and

Ex. B at ¶ 1.)

       22.        The Agreement and Amendment contains a non-competition clause that barred

Klein from performing services for any company other than ROH that is broadcast on television



                                                 5
           Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 6 of 28



and from performing services for World Wrestling Entertainment (“WWE”), WWE’s NXT,

Impact Wrestling, Dragon Gate USA/EVOLVE, Lucha Underground, FloSports TV or any of the

aforementioned companies’ affiliates, successors, or assigns; or from performing services that

conflicted “in any way with the full and complete performance of Performer’s services hereunder,

as determined by the Company in its sole discretion.” (See, Ex. A at ¶ 2.)

       23.      The Agreement and Amendment required ROH to provide Klein with travel

accommodations, including transportation to and from shows and a double occupancy room for

each night of the show. (See, Ex. A at ¶ 2.)

       24.       The Agreement and Amendment disavowed any requirement to use Klein’s

services; however, ROH was required to compensate Klein regardless of whether or not she

performed. (See, Ex. A at ¶ 2.1.)

       25.        The Agreement and Amendment obligated Klein to consider, in good faith, other

opportunities with other promoters presented to Klein by ROH, provided the terms were similar to

the terms in the Agreement and Amendment. (See, Ex. A at ¶ 2.1.)

       26.      During the time that Klein was performing services for ROH under the Agreement

and Amendment, ROH directed and controlled every aspect of Klein’s performance of the services

including, but not limited to, the following:.

             a) ROH required Klein to wear a specific wardrobe other than the wardrobe Klein

                developed for herself;

             b) Klein and her opponent were required to have ROH approve the movements of their

                wrestling performance;

             c) ROH determined the outcome of the wrestling match; and,

             d) ROH required Klein to arrive at a particular time to perform services.



                                                 6
           Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 7 of 28



       27.     Under the Agreement and Amendment, ROH retained the right to require Klein to

participate in certain personal appearances and meet and greet autograph sessions. (See, Ex. A at

¶ 4.1.). Specifically, Klein had no control over how Defendants used her professional wrestling

images and likeness. On multiple occasions, Defendants used images and likenesses of Klein, to

which she was neither asked for consent, nor would consent have been granted had Defendants

sought consent from Klein. Moreover, Klein had no control over whether DVDs, pictures, action

figures, or any other of her images or likeness were used, either commercially, or otherwise, nor

did she have any control over the use of her images while employed by Defendants.

       28.     Pursuant to the Agreement and Amendment, ROH was required to pay Klein

royalties from merchandise sales, including but not limited to, t-shirts and “Best of” DVD’s. These

royalties were to equal 20% of the net profit and paid quarterly. (See, Ex. A at ¶ 4.2.)

       29.     Pursuant to the Agreement and Amendment, ROH was required to pay Klein

royalties from sales of any action figures created in her likeness. These royalties were to be equal

to 25% of the net profit and paid quarterly. (See, Ex. A at ¶ 9(b.).)

       30.     Pursuant to the Agreement and Amendment, ROH retained “the absolute and

irrevocable right and permission” to require Klein to “maintain his [sic] availability for and shall

render his [sic] performing services in connection with, the rehearsal, performance and broadcast

on behalf of or arranged by the Company (‘Performances’).” (See, Ex. A at ¶ 9(a.)(iv).)

       31.     Pursuant to the Agreement and Amendment, ROH retained “the absolute and

irrevocable right and permission” to assign the rights granted under the contract without Klein’s

permission. (See, Ex. A at ¶ 9(a.)(v).)

       32.     Pursuant to the Agreement and Amendment, Klein does not have any right to assign

the contract. (See, Ex. A at ¶ 21.)



                                                  7
             Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 8 of 28



        33.     Pursuant to the Agreement and Amendment, ROH retained the right to terminate

the Agreement and Amendment for various reasons including the failure “to conduct or finish a

performance in accordance with the Company’s direction.” (See, Ex. A at ¶ 15(vi).)

        34.     Pursuant to the Agreement and Amendment, ROH retained the right to terminate

the Agreement and Amendment for various reasons including jeopardizing “the FCC license of

any broadcast station owned or programmed by Sinclair Broadcast Group, Inc.” (See, Ex. A at ¶

15(viii).)

        35.     The Agreement and Amendment contained a Non-Competition clause whereby

Klein was prohibited from providing any services to any other professional wrestling organization,

whether directly or through third-party intermediaries. ROH barred Klein from performing

services for every other company in the United States where she could earn a decent living

(restricting Klein from working for a wrestling company on television thereby restricts her ability

to earn a living and survive since the only wrestling companies that can pay a living wage is a

company with television clearance). Klein was prohibited from participating in any live or taped

appearances, promotions, or any form of media, whether or not related to wrestling, without the

consent of ROH. Further, if the Agreement and Amendment was terminated for a breach by Klein,

she was prohibited from providing any services related to entertainment media or distribution.

(See, Ex. A at ¶ 16.)

        36.     The Agreement and Amendment prohibits Klein from acting as an agent for, a

consultant to, or as an officer, employee, or other representative of ROH’s competitors or

prospective competitors without ROH’s consent. (See, Ex. A at ¶ 25.)

        37.     The Agreement and Amendment contains a purported waiver and indemnification

for bodily injuries. (See, Ex. A at ¶ 19.)



                                                8
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 9 of 28



       38.     The Agreement and Amendment purportedly requires arbitration for claims arising

out of or relating to the Agreement and Amendment. (See, Ex. A at ¶ 20, et seq.)

       39.     Klein received payments under the Agreement and Amendment from Sinclair.

              INJURIES SUFFERED BY KLEIN AND OTHER PERFORMERS

       40.      As a result of Defendants’ negligence and illegal actions, Klein and other wrestlers

suffered many injuries while performing services for ROH.

       41.     Although professional wrestling matches are predetermined, the action that occurs

in the ring can lead to serious injury. As such, wrestling companies are supposed to maintain proper

and adequate medical personnel on site and render proper medical care. ROH did not provide

adequate medical supervision, evaluation, or care at wrestling matches for Klein and their other

performers.

       42.     On or about September 16, 2016, Klein had a wrestling match at the Stage AE

venue in Pittsburgh, Pennsylvania and hit her head and neck on a steel guardrail during the match.

Nobody employed or engaged by Defendants checked on Klein’s condition and no medical staff

was available to evaluate her. Immediately following the wrestling match, Klein reported her

injury to Whitmer who was Defendants’ agent in charge of the match, but no medical treatment

was made available. Klein continued to suffer from headaches and pain from the impact of the

guardrail through October 2016 so she told Johnston that she was going to seek treatment for the

pain. Johnston did not offer any information, guidance or information regarding treatment. Klein

sought treatment at her own expense, was never reimbursed any of the costs by Defendants and

Defendants never reached out to Klein about her injuries or the costs related thereto.

       43.     On or about April 7, 2018 at the UNO Arena in New Orleans, Klein was wrestling

another female who kicked Klein in the head and pulled on Klein’s head causing a concussion. As



                                                 9
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 10 of 28



a result of being disoriented from the concussion, Klein was unable to “kick out” of a pin attempt

(kick her legs such that her shoulders would be raised from the mat which would signal the referee

to stop counting the pin) thereby resulting in the wrong finish for the scripted ending of the match.

Despite Defendants knowing that the finish of the match was botched, Defendants did not check

on Klein. Klein reported the injury to Defendants’ agent in charge of the match, Whitmer, but there

were no medical personnel available to address her injury and no medical treatment was rendered.

Klein never sought treatment for her concussion.

       44.     On or about June 2, 2018, Klein’s tooth was broken in a ROH match in the

Hammerstein Ballroom at the Manhattan Center in New York City and, again, Klein reported the

injury to Defendants’ agent in charge of the match, Whitmer, but there were no medical personnel

available to address her injury and no medical treatment was rendered. Klein sought medical

treatment from a dentist for her injury and the tooth was capped. Despite ROH asking Klein for

her x-rays and referencing her broken tooth both on their website and on an episode of their

television show (episode 356, air date 7.13.2018), Defendants never followed up to check on Klein,

request that she submit her medical bills or to reimburse her. Per Klein’s request, she was

eventually reimbursed for the medical treatment related to the chipped tooth.

       45.     On or about December 14, 2018, Klein had an in-person conversation with Ian

Riccaboni, an announcer for ROH, advising him that many of the female wrestlers did not feel

safe in the wrestling ring with women wrestlers who were reckless and not properly trained. Klein

advised Riccaboni that ROH management did not take the safety of their performers seriously

otherwise a lot of the female talent engaged by ROH would not be participating in matches.

Riccaboni told Klein that he understood the concern but that Todd Sinclair, who was the main

booker for female matches, really liked those reckless women wrestlers but that he would have a



                                                10
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 11 of 28



talk with him about it (note that in professional wrestling, the “booker” is the person who sets up

the wrestling matches, the storylines and the predetermined endings to the wrestling matches).

       46.      On or about January 30, 2019, Klein had a conversation with Todd Sinclair in

Baltimore, Maryland regarding Klein’s safety concerns, specifically female talent being forced to

work in matches they felt unsafe in and with people they did not feel safe with. Todd Sinclair told

Klein that it was the first he had heard about these issues despite Klein previously overhearing

another performer complaining to Mr. Sinclair about certain wrestlers being reckless and unsafe.

Mr. Sinclair further explained that the unsafe, reckless women were only booked for a few more

dates and asked that Klein work through those dates and that in the future Klein and others would

be asked ahead of time if they agreed to work with those problematic performers. Klein had a

similar conversation following a March 15, 2019 match in Las Vegas with Todd Sinclair, Johnston,

and other ROH agents wherein she was also injured but the conversation fell on deaf ears. Klein

did not seek treatment for her injury in the match.

       47.     On or about Saturday, April 6, 2019 at a sold-out ROH event at Madison Square

Garden in New York City during her women’s championship wrestling match, Klein was hurt as

a result of a kick to the head. Klein attempted to protect herself by going outside the ring to the

floor. Klein was outside the ring on the floor when the other female wrestler climbed to the top of

the ring and dived on Klein. Klein caught the other wrestler to prevent her from being injured, but

Klein hit her head during the catch. Klein remembers telling someone who walked by her that she

needed a minute to recover. Klein also attempted to let the referee know she was hurt, but she

cannot remember how long she was dazed and/or unconscious. Klein finished the match and was

surprised that neither the referee nor any other representative of ROH was there to check on her.

Instead, Defendants permitted wrestlers to enter the ring and perform, including a wrestling move



                                                11
         Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 12 of 28



to Klein, despite Klein remaining injured in the ring. After the match, someone Klein did not

recognize told her to go do an interview.

       48.     On or about September 28, 2019, another female wrestler struck her head during a

match. Klein sent a text message to Gilliand. He said it was a “judgment call” and that Gary

(member of management) was on-site No management ever came to check on the injured wrestler

who was being seen by EMT’s.

       49.     On or about October 12, 2019 in New Orleans, Klein discovered that her opponent

was not up-to-date on her bloodwork, which is required for licensing in various states. Defendants

are responsible for ensuring that all required bloodwork is completed.

       50.     On or about October 26, 2019 in Newport, Wales, Klein was defending her title

against Lana Austin. During the match, Austin injured Klein’s head, which left Klein confused

and disoriented. She continued wrestling approximately six more minutes. Klein believes she

informed Marty Scurll she was injured, but she was talking incoherently and was unable to form

sentences. After the match, she was lying on the floor in the dressing room for an hour and after

people heard her rambling incoherently for almost an hour, Mandy Leon (another wrestler) went

to get help. Nobody from management ever came to check on Klein. EMT’s arrived to check on

her after one hour passed.

       51.     On or about November 7, 2019, Klein met with Koff regarding, in part, safety issues

surrounding the wrestling performances. Koff stated that a concussion protocol existed and that

medical staff were always available. Klein advised him that medical staff was not always available

nor were they identified to Klein or the other wrestlers. Klein further explained that none of the

wrestlers were aware of a concussion protocol or that medical staff was always available.

                         DISCRIMINATION AND HARASSMENT



                                               12
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 13 of 28



       52.     During the time that the Agreement and Amendment was in effect, Klein and all

other female wrestlers were paid a lower wage than their comparable male counterparts.

       53.      On or about January 13, 2017, while Klein was in a hot tub near the pool of a hotel

where the wrestlers were staying the night before an event, Shipman approached Klein and, while

leering at her in a way that made Klein uncomfortable, started harassing her by asking her

questions about whether her boyfriend was there, if she was staying in the hotel alone and how

long she would be at the hotel. Shipman’s behavior made Klein very uncomfortable.

       54.     On or about January 25, 2017, Klein received an email from ROH management

advising her and the other wrestlers that Shipman would be the new agent assigned to work with

the female wrestlers. One day later, Klein responded to the e-mail and explained that she had

witnessed and experienced several situations with Shipman that made her uncomfortable to work

with him. She advised ROH management that she was not willing to work with Shipman and

requested that another agent be assigned to her matches. Klein went on to explain that she had not

expressed this sooner for fear of backlash or retaliation.

       55.     In February of 2017, BJ Whitmer, another male wrestler signed to ROH, was

informed by Shipman that Johnston informed Shipman that Klein had complained about him.

       56.     In July of 2018, Sinclair, by and through their human resources department, spoke

with Klein regarding another female wrestler’s complaints regarding Shipman. Klein informed the

department of her situation with Shipman in 2017 and was informed that no information had been

received and no investigation was done. Klein also informed the department that Shipman knew

she       accused         him        of       sexually       harassing       behavior.         (See,

https://theringreport.com/indy_wrestling/taeler-hendrix-accuses-jay-lethal-of-derailing-her-

career-in-ring-of-honor-a4328#gs.d07e44.)



                                                 13
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 14 of 28



       57.     On or about November 3, 2018, a meeting between the female wrestlers and ROH

management occurred. Todd Sinclair, Koff, Riccaboni, and Johnston were present. The discussion

centered around the disparate treatment between the male and female talent of ROH despite the

success of the female division of ROH. Specifically, the female talent discussed the lack of

storylines; the way women were portrayed; the amount of television exposure, and why they were

not being represented more in the marketing of the show. Management advised the female

wrestlers that there was not enough time on the show so management was forced to think outside

the box, producing YouTube content and social media marketing regarding the female talent.

       58.     On or about December 17, 2018, Klein had email correspondence and a phone

conversation with Gilliand regarding her salary. Specifically, after she saw the initial offer for

$20,000.00 for 2019, she asked if it would be possible for her salary to be increased to $24,000.00.

Gilliand rejected this because he stated that all female wrestlers in ROH were paid the same and

that if he paid Klein more, then all of the other women wrestlers would have to be paid more. This

salary was substantially below the salary that the male wrestlers were paid and the decision to pay

the salary was based upon the fact that Klein was a female. Klein was asked to make more

appearances, with no limit regarding the frequency of appearances, than the other female talent.

Plaintiff learned that at least one male member of ROH talent was paid $184,000.00 and was

afforded single-occupancy rooming.

       59.     On or about January 30, 2019, Klein had a discussion with Sinclair regarding the

lack of creativity in the female talent’s storylines as compared to the male talent.

       60.     On or about March 7, 2019, Klein was informed by Adam Birch that someone in

management did not want her to go to training because Shipman would be there.




                                                 14
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 15 of 28



       61.     On or about September 30, 2019, Klein had a discussion with Lauren Sisselman, a

ROH employee who arranges travel, regarding Klein traveling to the dojo in Baltimore to train.

Lauren said Gilliand had told her that if Shipman was going to be there, that Klein could not be

there and instructed her to wait to confirm Shipman’s presence before allowing Klein to come.

       62.    On or about November 7, 2019, Klein met with Koff to discuss fair pay and sexual

harassment. A human resources employee from Sinclair Broadcasting, Caitlin, was also present.

Plaintiff advised Koff that the salaries for the female talent were not comparable to that of the male

talent. Further, Klein complained about the sexual harassment by Shipman. Koff said he thought

it had been resolved. Plaintiff told him it had not, but Plaintiff had just stopped talking about it

because nothing had ever been done. Plaintiff had brought this up to HR in 2018 and that

management had revealed her name to Shipman/Jay Lethal, even though there was no formal

investigation, which created a hostile work environment for her. Koff stated that there was no

documentation for the 2018 claim and that HR was only for employees and she was not an

employee. When Klein asked for policies, Koff informed her that her contract was her “handbook.”

       63.      Plaintiff alleges that the Defendants terminated her contract as of December 31,

2019, because of her complaints regarding the disparate pay for WHO female wrestlers, the lack

of safety and medical protocols after Plaintiff suffered the concussion in October of 2019, and the

sexual harassment at ROH.

       FIRST CLAIM - DECLARATORY JUDGMENT FINDING ARBITRATION
                      AGREEMENT VOID OR VOIDABLE

       64.     For her First Claim, Plaintiff Kelly Klein incorporates the allegations of all of the

foregoing Paragraphs as if fully restated herein.

       65.     This Court has subject matter jurisdiction over this action for declaratory relief

pursuant to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure.

                                                 15
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 16 of 28



        66.     An actual justiciable controversy between Klein and Defendants exists within the

meaning of 28 U.S.C. § 2201 regarding whether the arbitration provisions are void or voidable due

to duress, ambiguity, unconscionability and/or violation of Maryland public policy.

        67.     Defendants presented the arbitration provisions to Klein in conjunction with the

Agreement and Amendment. Defendants were in a far superior bargaining position as the

opportunities available for professional female wrestlers are limited.

        68.     Klein was presented the arbitration provisions by a large corporation with

substantial legal resources at its disposal. These provisions were presented on a take it or leave it

basis. Klein’s unequal bargaining position is illustrated by the fact that the compensation in the

Agreement was a paltry $12,000.00 (Twelve Thousand Dollars) per annum.

        69.     As a result of the unequal bargaining power, limited opportunities, and take it or

leave it basis for the offer, Klein was coerced into agreeing to the arbitration provisions and the

provisions are void or voidable.

        70.     The arbitration provisions do not set forth adequate rules regarding the initiation

and conduct of any arbitration.

        71.     The arbitration provisions fail to set forth the costs of arbitration. Based upon

information and belief, the costs of the arbitrator could range from $350.00 (Three Hundred Fifty

Dollars) to $525.00 (Five Hundred Twenty-Five Dollars) per hour. If Klein is not the prevailing

party, then she is liable for all of the arbitration costs, and Sinclair and ROH’s attorney fees and

expenses. These amounts render arbitration cost prohibitive for Klein as she is unable to afford all

of the costs incurred in the arbitration.

        72.     The arbitration provisions both require the arbitrators to strictly enforce the terms

of the Agreement and Amendment and not modify the terms while, at the same time, granting the



                                                 16
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 17 of 28



arbitrators the power and authority to award any remedy or judgment that could be awarded by a

court of law in Maryland, which would include the power to modify the arbitration provisions

and/or Agreement and Amendment. (See, Ex. A, ¶ 20.5 and ¶ 20.8).

       73.     The arbitration provisions purport to apply to the determination of whether Klein

is, in fact, an independent contractor or an employee and its terms purport to prohibit the

determination that Klein is an employee as the arbitration provisions attempt to prohibit the

modification of the contract.

       74.     The State of Maryland has a strong public policy that employees be paid the wages

they are due and a strong public policy to ensure that individuals are not misclassified as

independent contractors when, in fact, they are employees.

       75.     The arbitration provisions are unclear as to whether the Maryland Uniform

Arbitration Act (“MUAA”) applies.

       76.     There exists an actual controversy of a justiciable issue between the Plaintiff and

the Defendants within the jurisdiction of the Court involving the determination of whether the

arbitration provisions of the Agreement and Amendment are void or voidable, which controversy

may be determined by a judgment of this Court.

       77.     Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2201,

Klein in good faith requests that the Court declare that Klein and Defendants are not required to

arbitrate any matter arising out of the Agreement and Amendment on the basis that the arbitration

provisions contained therein are void.

       78.     In the alternative, Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C.

§§ 2201 and 2202, Klein in good faith requests that the Court declare that Klein and Defendants




                                               17
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 18 of 28



are not required to arbitrate any matter arising out of the Agreement and Amendment on the basis

that the arbitration provisions contained therein are voidable.

       SECOND CLAIM - DECLARATORY JUDGMENT ESTABLISHING THAT
               PLAINTIFF IS AN EMPLOYEE OF DEFENDANTS

       79.      For her Second Claim, Plaintiff Kelly Klein incorporates the allegations of all of

the foregoing Paragraphs as if fully restated herein.

       80.     An actual justiciable controversy between Klein and Defendants exists within the

meaning of 28 U.S.C. § 2201 regarding whether Plaintiff Klein is an employee of Defendants

Sinclair and ROH and not an independent contractor.

       81.     Sinclair and ROH retained the right to control every aspect of Klein’s performance

of services for Sinclair and ROH.

       82.     Sinclair and ROH controlled Klein’s costume for performance; the times for

performance; the times she had to be available for other appearances, such as autograph signing;

the script for the performance of the wrestling match; the outcome of the wrestling match; and,

other entities for which she could perform.

       83.     Sinclair and ROH had the right to terminate the relationship, but Klein was given

only one date upon which she could terminate the relationship.

       84.     Sinclair and ROH could terminate the relationship for cause and subject Klein to a

six-month restrictive covenant.

       85.     Termination for cause included failing “to conduct or finish a performance in

accordance with the Company’s direction.” (See, Ex. A, ¶ 15(vi).)

       86.       There exists an actual controversy of a justiciable issue between the Plaintiff and

the Defendants within the jurisdiction of the Court involving the determination of whether Plaintiff




                                                18
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 19 of 28



is an employee of Defendants rather than an independent contractor, which controversy may be

determined by a judgment of this Court.

       87.       Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202,

Klein in good faith requests that the Court declare that during the entire time that Klein was

performing services for ROH and Sinclair, Klein was an employee and not an independent

contractor.

   THIRD CLAIM - DECLARATORY JUDGMENT ESTABLISHING THAT THE
PROVISIONS OF THE AGREEMENT AND AMENDMENT RELATING TO KLEIN’S
CLASSIFICATION AS AN INDEPENDENT CONTRACTOR ARE VOID AS AGAINST
                          PUBLIC POLICY

       88.       For her Third Claim, Plaintiff Kelly Klein incorporates the allegations of all of the

foregoing Paragraphs as if fully restated herein.

       89.       An actual justiciable controversy between Klein and Defendants exists within the

meaning of 28 U.S.C. § 2201 regarding whether all of the provisions of the Agreement and

Amendment relating to Klein’s classification as an independent contractor are void as against

public policy.

       90.       The State of Maryland espouses a strong public policy requiring that individuals

performing services for another be properly classified as an employee or as an independent

contractor.

       91.        Section 8-205 of the Annotated Code of Maryland defines “independent

contractor” for the purposes of unemployment insurance as follows:

       (a) In general. --Work that an individual performs under any contract of hire is not covered
       employment if the Secretary is satisfied that:
              (1) the individual who performs the work is free from control and direction over its
              performance both in fact and under the contract;
              (2) the individual customarily is engaged in an independent business or occupation of
              the same nature as that involved in the work; and

                                                  19
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 20 of 28



             (3) the work is:
                (i) outside of the usual course of business of the person for whom the work is
                performed; or
                (ii) performed outside of any place of business of the person for whom the work is
                performed.

       92.      Similar factors are relevant in the area of workers compensation:

                LE § 9-202(a) of the Annotated Code of Maryland sets forth a presumption
                that individuals are presumed to be a covered employee for purposes of
                workers compensation “while in the service of an employer under an
                express or implied contract of apprenticeship or hire.” “To overcome the
                presumption of covered employment, an employer shall establish that the
                individual performing services is an independent contractor in accordance
                with the common law or is specifically exempted from covered employment
                under this subtitle.” LE § 9-202(c).

                Injured Workers' Ins. Fund v. Orient Express Delivery Serv., 190 Md. App.
                438, 460, 988 A.2d 1120 (2010).

       93.      “The general trend in Maryland has been to narrowly define ‘independent

contractor’ and to protect employee access to unemployment insurance, workers' compensation

insurance, and other benefits.” (See, Id.)

       94.       “The Workplace Fraud Act, which became effective on October 1, 2009, makes it

a violation to fail to properly classify workers as employees, and imposes penalties on those

employers who knowingly misclassify their workers. LE § 9-402.1.” (See, Id.)

       95.      The “Recovery of Benefits and Penalties for Fraud Act,” which became effective

on October 1, 2016, imposes significant civil penalties for knowing misclassification of workers

as independent contractors.

       96.      Md. Code Ann., Lab. & Empl. § 3-405 renders an agreement to work for less than

minimum wage void. Klein worked for less than minimum wage under the Agreement and

Amendment.



                                                20
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 21 of 28



       97.       The Agreement and Amendment clearly misclassifies Klein as an independent

contractor when she was, in fact, an employee. Sinclair and ROH retained the right to completely

control every aspect of Klein’s wrestling performance. Sinclair and ROH also retained the right to

prohibit Klein from performing wrestling services for other entities without consent. Sinclair and

ROH retained the right to terminate Klein’s performance of wrestling for Sinclair and ROH, but

denied Klein the right to terminate her provision of services. Sinclair and ROH retained the right

to terminate the relationship for cause and imposed a restrictive covenant. Clearly, Klein and the

other ROH and WOH wrestling superstars were employees of the Defendants and not independent

contractors.

       98.       The intent and import of the Agreement and Amendment was to make Klein an

employee while misclassifying her as an independent contractor.

       99.       The Agreement and Amendment are void as against the public policy requiring the

correct classification of employees and independent contractors in the State of Maryland.

       100.      There exists an actual controversy of a justiciable issue between the Plaintiff and

the Defendants within the jurisdiction of the Court involving the determination of whether all of

the provisions of the Agreement and Amendment relating to Klein’s classification as an

independent contractor are void as against public policy, which controversy may be determined by

a judgment of this Court.

       101.      Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202,

Klein in good faith requests that the Court declare that all of the provisions of the Agreement and

Amendment relating to Klein’s classification as an independent contractor are void as against

public policy.

  FOURTH CLAIM - DECLARATORY JUDGMENT AND CLAIM FOR DAMAGES
 ESTABLISHING THAT DEFENDANTS ARE JOINTLY AND SEVERALLY LIABLE


                                                 21
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 22 of 28




       102.    For her Fourth Claim, Plaintiff Kelly Klein incorporates the allegations of all of the

foregoing Paragraphs as if fully restated herein.

       103.    An actual justiciable controversy between Klein and Defendants exists within the

meaning of 28 U.S.C. § 2201 regarding whether Defendants Sinclair and ROH are entitled to the

protections afforded separate corporate entities or whether they are not entitled to said protection

and are jointly and severally liable for the harm to Plaintiff Kelly Klein.

       104.    An actual justiciable controversy between Klein and Defendants exists within the

meaning of 28 U.S.C. § 2201 regarding whether that Defendants Sinclair and ROH are entitled to

the protections afforded separate corporate entities or whether they are not entitled to said

protection and are jointly and severally liable for the harm to Plaintiff Kelly Klein.

       105.    Sinclair, as parent company, is so closely related and integrated to ROH, the

subsidiary, as to constitute a single integrated enterprise, and thus, they are jointly and severally

liable for their wrongful acts.

       106.    Sinclair and ROH misrepresented to Klein that she was an independent contractor

rather than an employee, despite Sinclair and ROH retaining the right to control Klein’s

performance. Klein justifiably relied on these misrepresentations. As a result, Klein was denied

the statutory benefits and protections afforded employees in Maryland and denied the benefits

provided by Sinclair and ROH to their employees.

       107.     There exists an actual controversy of a justiciable issue between the Plaintiff and

the Defendants within the jurisdiction of the Court involving the determination of whether Sinclair

and ROH are jointly and severally liable to Plaintiff, which controversy may be determined by a

judgment of this Court.




                                                 22
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 23 of 28



       104.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202,

Klein in good faith requests that the Court declare that Defendants Sinclair and ROH are not

entitled to said protection and are jointly and severally liable for the harm to Plaintiff Kelly Klein.

    FIFTH CLAIM - DECLARATORY JUDGMENT AND CLAIM FOR DAMAGES
                     ESTABLISHING ROYALTIES DUE

       105.     For her Fifth Claim, Plaintiff Kelly Klein incorporates the allegations of all of the

foregoing Paragraphs as if fully restated herein.

       106.    An actual justiciable controversy between Klein and Defendants exists within the

meaning of 28 U.S.C. § 2201 regarding whether Defendants Sinclair and ROH have paid to

Plaintiff Kelly Klein all of the amounts due for Royalties.

       108.    Klein is entitled to royalties equal to 20% (Twenty Percent) of the net profits from

the sales of t-shirts and “Best of” DVD’s featuring her performances.

       109.    Based upon information and belief, Klein alleges that she has not received all the

royalties due to her from Sinclair and ROH.

       110.     There exists an actual controversy of a justiciable issue between the Plaintiff and

the Defendants within the jurisdiction of the Court involving the determination of whether Sinclair

and ROH are required to pay Klein past due royalties, which controversy may be determined by a

judgment of this Court.

       111.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202,

Klein in good faith requests that the Court declare that Defendants Sinclair and ROH are required

to pay Plaintiff Kelly Klein past due royalties.

   SIXTH CLAIM - BREACH OF IMPLIED CONTRACT (IN THE ALTERNATIVE)

       112.     For her Sixth Claim, Plaintiff Kelly Klein incorporates the allegations of all of the

foregoing Paragraphs as if fully restated herein.

                                                   23
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 24 of 28



       113.    If the provisions of the Agreement and Amendment regarding Klein’s classification

as an independent contractor are void, then an implied contract exists between Sinclair, ROH, and

Klein requiring Sinclair and ROH to compensate Klein for the reasonable value of her services,

which would not be less than the minimum wage per hour, and to compensate her for overtime.

(See, Md. Code Ann., Lab. & Empl. § 3-413 and Md. Code Ann., Lab. & Empl. § 3-415.)

       114.    Klein conferred benefits upon Sinclair and ROH, which they knew and appreciated.

       115.    Sinclair and ROH’s retention of the benefits provided by Klein without payment

for those benefits would be inequitable.

  SEVENTH CLAIM - FAILURE TO PROVIDE A SAFE PLACE OF EMPLOYMENT

       116.    For her Seventh Claim, Plaintiff Kelly Klein incorporates the allegations of all of

the foregoing Paragraphs as if fully restated herein.

       117.    Sinclair and ROH have a statutory and common law duty to provide a safe place of

employment for their employees, employees of other entities, and independent contractors.

       118.     Sinclair and ROH breached their duties by failing to have a concussion protocol,

failing to have medically trained personnel at all wrestling matches, and failing to properly observe

other requirements related to maintaining a place of employment.

       119.     As a direct and proximate result of Sinclair and ROH’s breach of duty, Klein

suffered severe and permanent injuries, incurred medical expenses, suffered lost wages, and

experienced pain, suffering, inconvenience, and other nonpecuniary damages. Said damages are

continuing in nature and permanent.

   EIGHTH CLAIM - VIOLATION OF STATE AND FEDERAL EQUAL PAY ACTS

       120.    For her Eighth Claim, Plaintiff Kelly Klein incorporates the allegations of all of the

foregoing Paragraphs as if fully restated herein.



                                                24
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 25 of 28



       121.    Sinclair and ROH discriminated against Klein on the basis of her sex by paying her

compensation that was less than were paid to male wrestlers despite the fact that the performance

by male and female wrestler requires equal skill, effort, and responsibility, and are performed

under similar working conditions.

       122.    The disparity in the rate of pay violated federal and state statutes prohibiting

discrimination in pay rates based upon sex. (See, 29 U.S.C. § 206(d) and Md. Code Ann. Lab. &

Empl. § 3-304.)

       123.    Sinclair and ROH terminated Klein’s employment in violation of Md. Code Ann.,

Lab. & Empl. § 3-308.

       124.     Klein seeks damages as set forth in Md. Code Ann. Lab. & Empl. § 3-307(a)

and/or 29 U.S.C. § 206(d) to the extent that a duplication of damages does not occur.

          NINTH CLAIM - SEXUAL HARASSMENT (IN THE ALTERNATIVE)

       125.     For her Ninth Claim, Plaintiff Kelly Klein incorporates the allegations of all of the

foregoing Paragraphs as if fully restated herein.

       126.     Plaintiff asserts claims against Sinclair and ROH pursuant to Md. Code Ann. State

Gov’t. § 20-601, et seq. for discrimination on the basis of her sex, a hostile work environment, and

retaliatory discharge.

       127.    Sinclair and ROH are liable for their own discriminatory and harassing actions and

the discriminatory and harassing actions of their supervisors and individuals who directed or

evaluated Klein.

       128.    As a direct and proximate result of Sinclair and ROH’s breach of duty, Klein

suffered severe and permanent injuries, incurred medical expenses, suffered lost wages, and




                                                25
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 26 of 28



experienced pain, suffering, inconvenience, and other nonpecuniary damages. Said damages are

continuing in nature and permanent.

          TENTH CLAIM - ABUSIVE DISCHARGE (IN THE ALTERNATIVE)

       129.     For her Tenth Claim, Plaintiff Kelly Klein incorporates the allegations of all of the

foregoing Paragraphs as if fully restated herein.

       130.    Sinclair and ROH discharged Klein. The bases for the discharge violated clear

mandates of public policy.

       131.     A nexus exists between Klein’s actions and Sinclair and ROH’s decision to

discharge her and to not renew her contract.

       132.     Klein repeatedly expressed opinions to Sinclair, ROH, and others regarding the

actions of Sinclair and ROH. These opinions that were expressed regarded the safety of the

professional wrestlers; the inequality in pay; and the sexual harassment occurring in the work

environment.

       133.    Sinclair and ROH had the right to terminate the Agreement and Amendment for

any reason with thirty days’ notice.

       134.    Sinclair and ROH were the promoters of the wrestling matches in which Klein

performed.

       135.    COMAR 19.14.08.06(B) requires that the promoter shall be responsible for

conducting wrestling contests in a safe, peaceable, and orderly fashion.

       136.    Sinclair and ROH failed to conduct the wrestling matches in a safe manner. Klein

and other wrestlers suffered injuries from wrestling that were not recognized and not addressed.

Sinclair and ROH permitted unsafe wrestling practices to occur and failed to respond to Klein’s

complaints regarding the unsafe practices.



                                                26
          Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 27 of 28



       137.    As a direct and proximate result of Klein’s public comments regarding the lack of

safety protocols at Sinclair and ROH wrestling events, Sinclair and ROH terminated her contract

despite on-going negotiations.

       138.    Klein is entitled to compensatory damages directly resulting from the termination
of her employment.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Kelly Klein prays that this Court enter judgment in her favor on

each and every count set forth above, and award it relief in an amount greater than $75,000,

including, but not limited, the following:

       (A)     Declaratory judgment from this Court as set forth and requested herein;

       (B)     Compensatory damages including, but not limited to past and future medical bills,
               past and future lost wages, and lost earning capacity;

       (C)     Damages as set forth in Md. Code Ann. Lab. & Empl. § 3-307(a) and/or 29
               U.S.C. § 206(d);

       (D)     Annoyance, aggravation, inconvenience, loss of enjoyment of life, emotional
               distress; mental anguish;

       (E)     Consequential and incidental damages;

       (F)     Court costs and expenses incurred in this action;

       (G)     Pre and post judgment interest;

       (H)     Attorneys’ costs and fees;

       (I)     All such damages and relief as are available under Maryland Code § 2-305, et
               seq. or other applicable Maryland law; and

       (J)     All such other and further relief as this Court deems just and proper.



Dated: January 20, 2021                               Respectfully submitted,

                                                 27
Case 8:21-cv-00476-PX Document 1 Filed 02/24/21 Page 28 of 28




                                  ___________________________
                                  Julian A. Haffner
                                  9841 Washingtonian Blvd., Suite 200
                                  Gaithersburg, MD 20878
                                  Telephone: 240.514.4150
                                  Fax: 240-514-4155

                                  and
                                  Stephen P. New, pro hac vice pending
                                  New, Taylor & Associates
                                  P.O. Box 5516
                                  Beckley, WV 25801
                                  Telephone: 304.250.6017
                                  Fax: 304.250.6012

                                  Attorneys for Plaintiff




                             28
